Panken, J.
In the case of Matter of X, Y and Z (43 N. Y. S. 2d 361) I have construed the law as it then was in force, and I now am construing the law as amended; I then held and do so hold now that under section 61 of the New York City Domestic Relations Court Act this court has exclusive jurisdiction in all *583cases involving children under the age of sixteen charged with committing offenses in violation of law.
The law enacted by the New York State Legislature at its last session and approved by the Governor (L. 1948, ch. 556) does not in anywise modify the jurisdiction of the Children’s Division of the Domestic Relations Court of the City of New York; indeed, it extends the jurisdiction and" the powers of the court beyond what theretofore it was.
Under the amendment to subdivision (15) of section 2 of the act when read in connection with section 61, this court now has exclusive jurisdiction in all cases involving children under the age of fifteen regardless of the offense committed by the child; thus the court has exclusive jurisdiction over a child under the age of fifteen in cases where the offense committed if committed by an adult would be punishable by life imprisonment or death.
Under section 61 of the act, this court has exclusive jurisdiction in cases in which children under the age of sixteen are involved and are charged with the commission of any offense. The court may not, however, when a grand jury indicts, try a child over fifteen years of age for an offense which, if committed by an adult, would be punishable by life imprisonment or death. But, until a properly constituted grand jury indicts a child over the age of fifteen for murder in the first degree or second degree, this court retains jurisdiction over the child; and this court is charged with the duty to determine whether or not the offense charged, if committed by an adult, would amount to the crime of murder in the first degree or second degree. In instances where an indictment is found against a child over the age of fifteen and under the age of sixteen, the Court of General Sessions in New York County and the County Courts in the other counties of the city have jurisdiction. In instances where a grand jury indicts a child over the age of fifteen of a crime which if committed by an adult would be punishable by life imprisonment or death, this court is ousted of jurisdiction. However, until an indictment is found by a grand jury charging a crime punishable by life imprisonment or death, this court continues to have exclusive jurisdiction of children until they reach the age of sixteen.